Citation Nr: 1018496	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
osteomyelitis of the right lower extremity.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In June 2009, the Board remanded the Veteran's claim for 
additional development.


FINDING OF FACT

The Veteran's service-connected osteomyelitis of the right 
lower extremity is manifest by a disability equating to no 
worse than frequent episodes with constitutional symptoms.


CONCLUSION OF LAW

The criteria for a 60 rating for service-connected 
osteomyelitis of the right lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.71a (Diagnostic Code 5000) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a June 2005 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  By a March 2006 notice letter, 
the RO provided the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, 
once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the issuances of 
rating decisions and statements of the case, which were done 
in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 
2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2009); Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a 
remand for further VCAA notification is not necessary.

The Board also finds that the June 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO 

notified the Veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that the RO 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letter requested the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  Consequently, a remand of this issue for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Wichita VA Medical Center (VAMC), Infectious Disease 
Consultants, Stafford Med, PA, and Hutchinson Hospital as 
treatment providers.  Available records from those facilities 
were obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in August 2005, April 2006, and October 2009 
the Veteran was afforded VA examinations, the reports of 
which are of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained in this case are 
sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
and they contain specific findings necessary to apply the 
pertinent rating criteria.  They consider the statements of 
the Veteran, and provide a rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his osteomyelitis of the right 
lower extremity has been more disabling than indicated by the 
assigned rating.  He therefore contends that a higher rating 
is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In May 2007 and December 2007 statements, the Veteran's 
representative argues that the Veteran's disability should 
not be rated by analogy under hyphenated Diagnostic 
Code 5099-5000 as it is currently rated.  The Veteran's 
representative proposes that the Veteran's right hip 
disability be rated by analogy under Diagnostic Code 6824 for 
rating chronic lung abscess.  However, as discussed below, 
the Veteran has a current diagnosis of osteomyelitis and his 
symptoms are consistent with criteria of the Diagnostic Code 
for that disability.  When a specific disease process is 
diagnosed for which service connection has been granted, and 
that same process is specifically listed in the rating 
criteria, those specific criteria should be used.  38 C.F.R. 
§ 4.20 (2009).  Thus, the Veteran's right lower extremity 
disability is properly rated under Diagnostic Code 5000 for 
osteomyelitis.  38 C.F.R. § 4.71a (Diagnostic Code 5000).  
(The Board also notes that the RO used 38 C.F.R. § 4.104, 
Diagnostic Code 7121 to rate the post-operative residuals of 
the underlying malignancy, which refers to pain, but not to 
infection.  The criteria of Diagnostic Code 5000 that are 
used to rate osteomyelitis refer to infection and generally 
to constitutional symptoms, but not to pain.)  Thus, the 
Board has characterized the issue as it appears on the cover 
page.

Under Diagnostic Code 5000 for acute, subacute, or chronic 
osteomyelitis, a 100 percent rating is warranted for 
osteomyelitis of the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  A 60 
percent rating is warranted for frequent episodes, with 
constitutional symptoms.  A 30 percent rating is warranted 
for osteomyelitis with definite involucrum or sequestrum, 
with or without discharging sinus.  A 20 percent rating is 
warranted for osteomyelitis with discharging sinus or other 
evidence of active infection within the past five years.  
38 C.F.R. § 4.17a (Diagnostic Code 5000).

Finally, in exceptional cases, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disability.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) held that the determination of whether a claimant is 
entitled to an extra-schedular rating is a three-step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  
The first step is to determine whether the evidence of record 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  If so, the second step is to 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, 
the third step is to refer the claim to the under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination of whether an extra-schedular 
rating is warranted.

In August 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file, took a detailed medical history from the Veteran, and 
examined the Veteran.  The examiner noted that the Veteran 
had an open chronic sore with chronic pain and a large 
potential for infection and will continue to need intravenous 
antibiotics for flaring of infections.  In addition, the 
examiner noted that the Veteran's right hip had an 
inflammation with heat, drainage, and tenderness with no 
involucrum, sequestrum, or draining sinus.  Finally, the 
examiner noted that the Veteran reported flare-ups every five 
to six months lasting one to two weeks.  An x-ray report 
reviewed as part of the examination indicated osteomyelitis 
in the right hip area.  The examiner diagnosed the Veteran 
with osteomyelitis, chronic with exacerbations.  

In April 2006, the Veteran was again afforded another VA 
examination in connection with this claim.  The examiner 
reviewed the claims file, took a detailed medical history 
from the Veteran, and examined the Veteran.  The examiner 
noted that the Veteran had an open sore on his right hip 
since a 1999 surgery.  In addition, the examiner noted that 
the affected area had inflammation with heat, swelling, 
tenderness, and a draining sinus, but with no involucrum or 
sequestrum.  Finally, the examiner noted that the Veteran 
reported flare-ups every five to six months lasting one to 
two weeks.  An x-ray report reviewed as part of the 
examination indicated osteomyelitis in the right hip area.  
The examiner diagnosed the Veteran with osteomyelitis.  

In October 2009, pursuant to the Board's June 2009 remand, 
the Veteran was again afforded a VA examination in connection 
with this claim.  The examiner reviewed the claims file and 
examined the Veteran.  At the examination, the Veteran 
reported that he is able to walk more than 1/4 mile, but less 
than 1 mile, able to stand for up to 1 hour.  The examiner 
noted that the Veteran has an antalgic gait and a chronic, 
open-sore infection that is treated with narcotics and 
antibiotics and had recurrences 4 times in 3 years.  The 
Veteran had undergone multiple courses of intravenous 
antibiotics and was currently on continuous antibiotic.  The 
examiner also noted that there was no evidence of involucrum 
or sequestrum.  Constitutional symptoms were noted with more 
than 5 episodes of active infection.  Flare-ups of bone or 
joint disease were noted as often as weekly, lasting 3 to 7 
days.  A hip x-ray report reviewed at the examination 
indicates "[d]iffuse permeative appearance of the right 
femoral head and visualized proximal femur suggests an 
osseous destructive process such as osteomyelitis."  A 
pelvis x-ray report reviewed at the examination indicates 
"[t]here is also irregularity of the cortex of the lateral 
margin of the greater trochanter.  This imaging appearance is 
most suggestive of osteomyelitis."  The examiner diagnosed 
the Veteran with minimal age related degenerative joint 
disease of the right hip and sacroiliac joints, chronic 
changes of the right acetabulum, proximal, and femoral head, 
and cortex of the lateral greater trochanter most consistent 
with osteomyelitis (but not involving the hip joint or pelvic 
region), and chronic serosangenous drainage and non-healing 
ulcer to right proximal/lateral thigh.  The examiner 
concluded that:  (1) there is "no current evidence of right 
hip or pelvic changes/degeneration related to 
osteomyelitis;" (2) the Veteran did report some 
constitutional symptoms; and (3) whether the Veteran's 
osteomyelitis can be considered intractable cannot be 
resolved without resort to speculation.  The examiner's third 
conclusion is in response to the Board's question of 
"whether this disease can be considered intractable."  

Based on the October 2009 examination report, the Board finds 
that a 60 percent rating is appropriate.  The Veteran's 
service-connected osteomyelitis of the right lower extremity 
is manifest by no worse than frequent episodes with 
constitutional symptoms.  The VA examiner specifically noted 
regular recurrences of osteomyelitis with constitutional 
symptoms.  It was also noted that the Veteran had to remain 
on continuous antibiotic for control.  A 100 percent rating 
is not warranted because there is no osteomyelitis in the 
Veteran's pelvis, vertebrae, or major joints; no long history 
of intractability and debility; and the constitutional 
symptoms are not continuous.  Even though the October 2009 
examiner could not answer the question regarding 
intractability, the record itself indicates that the Veteran 
experiences periods of flare-ups that wax and wane, and which 
are treated with antibiotic.  This is evidence that the 
disease is not intractable, even though it may recur 
frequently, which is the very problem contemplated by the 
criteria for the 60 percent rating.  There is no suggestion 
in the record that any intractability that the Veteran may 
have experienced was such that it was associated with 
debility and existed over a long course.  In fact, it appears 
that there was successful treatment with intravenous 
antibiotic when the Veteran experienced a recurrence.  
Therefore, the Board finds that a 60 percent rating is 
warranted for frequent episodes with constitutional symptoms, 
but no higher.  See 38 C.F.R. § 4.17a (Diagnostic Code 5000).

The above determination is based upon consideration of 
applicable rating provisions.  The Board finds that the 
Veteran's disability picture is not so exceptional that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of his disability have been accurately reflected by 
the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that a 60 
percent rating is warranted, but no higher.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim 
for a higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial 60 percent rating for osteomyelitis of the right 
hip area is granted, subject to the laws and regulations 
governing the payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


